Citation Nr: 0029057	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
knee disability.

2.  Entitlement to an increased evaluation for residuals of a 
right hand injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for a right knee disability and denied a 
compensable evaluation for residuals of a right hand injury.  
The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in April 1998.  In a July 1998 
rating decision, the RO granted a 10 percent evaluation for 
residuals of an injury of the right hand.  


FINDINGS OF FACT

1.  Service connection for a right knee disorder was last 
denied in a November 1989 Board decision.

2.  The additional evidence submitted since the November 1989 
Board decision is new, relevant, and directly relates to the 
issue at hand.



CONCLUSIONS OF LAW

1.  The November 1989 Board decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38
C.F.R. § 3.303(d).

The Board denied service connection for a right knee disorder 
in November 1989.  At that time, the evidence included the 
veteran's claim, service medical records and VA medical 
records including a VA examination.  Service medical records 
reflected that the veteran had reported a trick knee.  An 
October 1986 notation revealed possible lock knee.  The Board 
denied service connection for a right knee disorder on the 
basis that the record contained no diagnosis of a right knee 
disorder.  

Evidence submitted or associated with the claims file since 
the November 1989 denial consists of VA and private medical 
records from 1994 to 1998 and the veteran's statements and 
testimony.  In his statements and testimony, the veteran 
reported that he experienced right knee problems in service, 
that he continued to experience a right knee problem after 
service, but was informed there was nothing wrong, and that a 
private physician told him that his current knee disability 
was related to service.  VA medical records from 1994 reveal 
that the veteran was seen complaining of right knee problem 
for a couple of months and specifically denied prior problems 
or injury of the knee.  The diagnosis was medial meniscal 
tear and the veteran underwent a medial meniscectomy in 1994 
with diagnoses of multiple shavings of cartilage and 
synovium, mild chondronecrosis and mild non-specific chronic 
synovitis.  An April 1997 private medical notation indicates 
that the veteran has traumatic arthritis of the right knee.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Board has been presented with competent evidence of a 
diagnoses of traumatic arthritis of the right knee.  This 
evidence meets the definition of new and material evidence 
and must be considered to fairly decide the claim, thus, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991).  The 
merits of the claim are addressed in the remand appended to 
this decision.


ORDER

The claim for service connection for a right knee disability 
is reopened.  To this extent, the appeal is allowed.  


REMAND

Having reopened the claim for service connection for the 
right knee disability, the Board will next address the merits 
of the claim.  In this regard, the veteran has testified that 
his surgeon told him, in essence, that his knee disability 
began in service.  (Hearing transcript, page 4) The RO should 
advise him to attempt to submit opinion from this physician.  
Then, the RO should schedule VA examination to determine the  
etiology of right knee disability.

With respect to the right hand injury, the RO rated the 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1999).  Under this diagnostic code, traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be evaluated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Here, however, the RO did not appear to evaluate the 
veteran's fingers on limitation of motion.  

Moreover, at the May 1998 VA examination, the VA examiner 
noted that the veteran was unable to oppose thumb to the tip 
of the little finger, that there was full extension of all 
fingers except the distal interphalangeal joint of the right 
finger which lacked 20 degrees from terminal extension, and 
there was a mallet-type deformity of the distal 
interphalangeal joint of the right ring finger.  However, 
although the examiner indicated full extension, he did not 
address range of motion of the fingers and what caused the 
veteran's inability to touch the thumb to the tip of the 
little finger.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all records of medical 
treatment for the right knee since 
service, and should then take the 
necessary steps to obtain all records 
not currently associated with the claims 
file.

2.  The RO should advise the veteran to 
attempt to obtain and submit to the RO 
the aforementioned opinion from his 
surgeon regarding the relationship of 
the right knee disability to service.

3.  The RO should schedule the veteran 
for VA orthopedic examination to 
determine the nature and etiology of the 
right knee disability.  Following 
examination and review of the claims 
file, the examiner should answer the 
following question: Is it at least as 
likely as not that the veteran's right 
knee disability had its onset in 
service?  The rationale for the opinion 
is requested.  

4.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
fingers.  The examiner should provide 
ranges of motion of all joints of the 
fingers and state whether there is 
flexion of the tips to within 2 inches 
of the transverse fold of the palm.  All 
indicated studies should be conducted.  
The examiner should address the 
provisions of DeLuca in assessing the 
veteran's residuals of right hand 
injury.  The claims file should be made 
available to the examination.

5.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

6.  After the requested development has 
been accomplished to the extent 
possible, the RO should again review the 
record.  The RO should evaluate the 
veteran's residuals of right hand injury 
in line with the limitation of motion of 
the affected joints as set forth in 
Diagnostic Code 5003 and should address 
the merits of the service connection 
claim.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)





		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



